DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims Filing Date
May 31, 2022
Amended
1, 24
Cancelled
5, 10, 15, 17-19, 23, 25
Pending
1, 2, 3, 4, 6-9, 11-14, 16, 20-22, 24
Withdrawn
3, 6-9, 16, 20
Under Examination
1, 2, 4, 11-14, 21, 22, 24


Priority
It is acknowledged that the instant application is a 371 of PCT/US 2014/061519 filed October 21, 2014, which claims priority to US provisional 61/893,318 filed October 21, 2013.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejections are withdrawn due to claim amendment:
Claim 1 lines 23-24 and claim 24 lines 27-28 “without any forming operation outside of the hot forming apparatus after the cutting step”.
Response to Arguments
Takacs in view of Schmid and either one of Matsuda or Chen
Applicant’s arguments, see pg. 16 para. 3, filed May 31, 2022, with respect to Takacs in view of Schmid have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues in Takacs in view of Schmid the cutting ring 4 held in position by means of a spring ([0034], Figs. 3-4), and a tool including a die 1 that serves as a counterpart for punch 2 in the lower mold half, and a top plate 3 that connects die 1 and can be moved hydraulically in the vertical direction, and a sheet holder plate 7 on a base 6 ([0007], [0029], [0030], Figs. 1-2), where the sheet is placed on the plate holder 7 then the tool is closed for forming, [0031], [0032], is not equivalent to the ledges and associated steps in applicant’s claimed (Remarks pg. 16 para. 3).
	Claim 1 line 22 and claim 24 line 24 recite “the cutting component is fixed relative to the upper forming surface”. This limitation requires the cutting component to be fixed (i.e. stationary, not moving) relative to the upper forming surface. In contrast, in Takacs in view of Schmid the cutting ring 4 rotates and is held in position by means of springs by means of a hydraulically actuated ejector 5 (Schmid [0034]), such that the cutting component moves relative to the cutting surface.
Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda
Applicant's arguments filed May 31, 2022 with respect to Fang have been fully considered but they are not persuasive.
	The applicant argues Fang annotated Fig. 1 does not include an upper forming surface and a cutting component providing an upper ledge therebetween or a lower forming surface presenting a lower ledge aligned with the upper ledge (Remarks pg. 16 para. 2).
	The examiner respectfully disagrees. A more detailed annotation of the right half of Fig. 1 in Fang showing a position after forming and separation in comparison to the right half of applicant’s Fig. 3 also shown in a position after forming and separating is presented below. Absent evidence to the contrary, Fig. 1 of Fang appears to be substantially similar to that of applicant’s Fig. 3 that depicts the presence of an upper left and a lower ledge as claimed (applicant’s specification [0027], [0028]).
Applicant’s Invention
Fang

    PNG
    media_image1.png
    536
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    527
    media_image2.png
    Greyscale

Fig. 3
Fig. 1


Unexpected Results
Applicant's arguments filed May 31, 2022 with respect to unexpected results have been fully considered but they are not persuasive.
	The applicant argues the combination of steps in claims 1 and 24 do not require a costly post-forming operation and provide a hot formed part that has a yield strength of 500 to 1600 MPa, an ultimate tensile strength of 900 to 2000 MPa, a minimum elongation of 5.0%, and a hardness of 300 to 600 HRV (Remarks pg. 17 para. 1).
In response to applicant's argument that the prior art does not teach a yield strength of 500 to 1600 MPa, an ultimate tensile strength of 900 to 2000 MPa, a minimum elongation of 5.0%, and a hardness of 300 to 600 HRV, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Fang teaches a process of heating to a first temperature such that the metal workpiece has reduced strength and increased forming capability ([0066]) then completing separation before the workpiece reaches a second, lower temperature at which the material has a much higher strength ([0071]) where the desired hardness and type of martensitic structure are achieved by maintaining a specific variation of temperature of the workpiece over time ([0003]). With respect to claim 1, Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda teaches a process that reads on that claimed, including a hot forming process (Fang [0016]-[0019], [0051][-0061], [0066]-[0071], Fig. 1) with an overlapping cooling rate (Schmid [0011], [0013], [0031), heating to dissolve carbides (Matsuda [0018], [0085]-[0088]; Chen [0025]-[0029], [0083]), and an overlapping separation temperature (David Fig. 11; Matsuda [0018], [0088]). With respect to claim 24, Fang in view of Cho and either one of David or Matsuda teaches a process that reads on that claimed, including a hot forming process (Fang [0016]-[0019], [0051][-0062], [0066]-[0071], Fig. 1) of a blank coated with Al and Si that is heated (Cho [0017], [0020], [0037]-[0040], [0050], [0055]-[0058]), an overlapping cooling rate (Cho [0020], [0059], [0060]), and separating at a temperature of at least 685°C (David Fig. 11; Matsuda [0018], [0088]).
The processes (i.e. heating, maintaining, hot-forming) of the prior art (i.e. Fang [0066]-[0071]; Schmid [0011], [0013], [0031]-[0033]; Matsuda [0018], [0085]-[0088]; Chen [0025]-[0029]; David Fig. 11;) are substantially similar to the instantly claimed processes, including the microstructures before and after hot forming of the steel (Fang [0018]-[0022], [0066]). It appears the product of the processes of the prior art is substantially similar to the product claimed, including a yield strength of 500 to 1600 MPa, an ultimate tensile strength of 900 to 2000 MPa, a minimum elongation of 5%, and a hardness of 300 to 600 HV.
Claim Interpretation
	Claim 1 lines 23-24 “without any forming operation outside of the hot forming apparatus after the cutting step” will be given the broadest reasonable interpretation of “forming operation” not including easy removal of scrap as supported by [0026] of applicant’s specification. When the cutting component cuts through 75 to 95% thickness of the steel blank, “the scrap 54 remains attached to the blank 22, but is easily removed from the part 20 outside of the hot forming apparatus 28.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2010/0126640) in view of Schmid (DE 102007002678 machine translation), either one of Matsuda (WO 2011/111333 with citations from US 2013/0048161) or Chen (WO 2012/048841 with citations from US 2013/0192726), and either one of David (David, ed. “Heat Treating of Steel”. Metals Handbook Desk Edition, Second Edition. ASM International P. 970-982. 1998.) or Matsuda (WO 2011/11133 with citations from US 2013/0048161).
Regarding claim 1, Fang teaches a method for hot forming a metal workpiece ([0002] and [0010]) comprising heating the metal workpiece (i.e. blank) to an austenitizing temperature for example in a range of from 900 to 950°C (i.e. heating to a temperature of 880 to 950°C in an oven) where the workpiece is annealed for a certain period of time at this temperature ([0066]) followed by positioning the workpiece between the dies 2, 3 of a hot forming tool 101 (i.e. removing the heated blank from the oven and disposing the blank in a hot forming tool) for performing the process of the first embodiment where the hot forming tool 1 has two dies, a first die 2 and a second die 3, that are moved relative to one another, a workpiece holder 12, a separating device 10 ([0055]-[0061] and Fig. 1) and, after clamping the workpiece between the dies 2, 3 on the workpiece holder 12, the dies are brought together causing the workpiece to be formed ([0066]-[0068]) then the base plate is moved relative to the first die 2 in the direction of the second die 3 such that the first and second cutting elements 11, 13 perform a separating operation ([0069] and [0070]) where the forming and separation processes are performed continuously ([0071]) ([0067] and Fig. 1 where the left half shows a position before the forming and the right half of the figure shows a position after forming and separation) (i.e. disposing the blank on a lower forming surface of a lower die and spaced from an upper forming surface of an upper die, bringing the upper die toward the lower die by bringing the upper forming surface of the upper die into contact with the blank to form the blank between the upper and lower forming surfaces and the step of bringing the upper die towards the lower die includes moving the upper die and the cutting component together longitudinally until the cutting component cuts at least a portion of the blank) and forming is performed on the metal workpiece heated to the austenitizing temperature ([0003]) continuously with separation such that separation is completed before the work piece reaches a second, lower temperature at which its material has a much higher strength than a the first temperature ([0071]) where separation and forming are carried out in a single integrated operation ([0016]), separation is advantageously completed before the structure has been converted from austenite to martensite (i.e. while the microstructure of the blank is 100% austenite, bringing the upper die toward the lower die) ([0018] and [0019]), after forming and separating the workpiece is quenched by the cooling device 5 to convert its austenitic structure to a martensitic structure ([0003] and [0071]), the work piece remains in the hot forming tool until it has reached a temperature of approximately 100 to 150°C ([0073]), and the workpiece achieves its final dimensions essentially when it reaches its intended removal temperature (i.e. without any post-forming operation) ([0074]).
Fang teaches a hot forming tool 101 for performing the process of the first embodiment comprises a first die 2 and a second die 3 and a separating device 10 ([0055]-[0061] and Fig. 1), where the first and second cutting elements 11, 13 perform a separating operation ([0069] and [0070]) and in Fig. 1 separating device 10 includes the cutting device 11 and is attached to the base plate 18 ([0061])as annotated below.    

    PNG
    media_image3.png
    728
    1101
    media_image3.png
    Greyscale

Fang teaches cooling such that the structure is converted from austenite to martensite ([0018]).
Fang is silent to the cooling rate.
Schmid teaches a method for producing a hot-formed sheet metal component ([0001]) comprising heating a sheet to achieve complete homogeneous austenitization ([0011]) and [0031]) then forming the sheet ([0031] and [0032]) following by cooling the sheet quickly at a rate of at least 27 K/s to form a diffusionless, martensitic microstructure ([0013] and [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the invention as instantly claimed in the process of Fang to cool the structure when converting from austenite to martensite at a rate of at least 27 K/s because cooling at this rate is fast enough to lead to a diffusionless, martensitic microstructure that increases the strength of the workpiece (Schmid [0013] and [0033]). The cooling of both Schmid and Fang converts austenite to martensite (Fang [0018] and [0019] and Schmid [0011]-[0013] and [0031]-[0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Fang teaches heating the metal workpiece to an austenitizing temperature for example in a range of from 900 to 950°C where the workpiece is annealed for a certain period of time at this temperature (i.e. maintaining until the microstructure of the steel material is 100% austenite) ([0066]) and separation is advantageously completed before the structure has been converted from austenite to martensite ([0018] and [0019]), but is silent to the certain period of time of heating until the carbides in the steel material of the blank are dissolved. 
Matsuda teaches a method of hot press-forming a heated steel sheet ([0002]) comprising heating the steel sheet to a temperature in the range of 750 to 1000°C and retaining for 5 to 1000 seconds (i.e. maintaining at 880 to 950°C for at least 30 seconds, at 910°C for at least 20 seconds, or at 930°C for at least 20 seconds) ([0018] and [0085]-[0087]) followed by press-forming at a temperature in the range of 350 to 900°C such that martensitic transformation has not partially proceeded (i.e. maintaining until the microstructure is at least 75% austenite and bringing the upper die toward the lower die while the blank is at least 685°C and at least 75% austenite) ([0018] and [0088]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fang for the certain period of time at the temperature of 900 to 950 °C to be 5 to 1000 seconds because holding within this temperature for this time suppresses coarsening of crystal grains and deterioration of productivity (Matsuda [0085]) and holding for this time allows for the transformation to austenite and carbides in the steel sheet to sufficiently dissolve without increasing production cost due to too much energy consumption (i.e. until carbides in the steel material of the blank are dissolved) (Matsuda [0087]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Matsuda, Chen teaches a method of hot forming a steel blank ([0001]) comprising heating the steel blank to an austenitizing temperature of Ac3+20 to Ac3+60 °C, soaking for 1 to 5 minutes, then transferring the blank to a hot forming facility ([0025]-[0028]) where in the examples the heating temperature was 870 to 920°C ([0083]) (i.e. maintaining the blank at 880 to 950°C for at least 30 seconds, at 910°C for at least 20 seconds, or at 930°C for at least 20 seconds) followed by deforming during hot forming at a temperature above the temperature range of 400 to 550°C ([0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fang to soak at a temperature of 900 to 920 °C (i.e. the overlapping temperature range of Chen and Fang) for 1 to 5 minutes because this temperature and time ensures complete dissolution of carbides and formation of a completely austenitic structure (i.e. until the microstructure of the steel is at least 75% austenite and until carbides in the steel material of the blank are dissolved) (Chen [0029]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Fang in view of one of Matsuda or Chen teaches heating and annealing the workpiece to an austenitizing temperature and annealing at this temperature for a certain period of time (Fang [0066]; Matsuda [0018] and [0085]-[0088]; Chen [0025]-[0029]) then positioning the workpiece between the dies 2, 3 (Fang [0067]) where the forming and separation processes are performed (Fang [0068]-[0071]) and separation is performed on the workpiece before austenite converts to martensite (Fang [0018] and [0019]). One skilled in the art would understand that between heating the blank and transferring it to the hot forming apparatus the blank will cool down. One skilled in the art would understand how to optimize this time between heating and hot forming such that the blank is within the necessary temperature range for the forming and separation processes. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Fang teaches separation is carried out before the structure of the workpiece has converted from austenite to martensite (Fang [0018] and [0019]), but is silent to the separation (i.e. cutting) temperature. 
The structure of the workpiece is a function of both the temperature of the workpiece and the time at a given temperature. For steel a time temperature transformation curve (TTT curve) provides information on this relationship. An example of a TTT curve for a steel is presented below (David Fig. 11). On the graph A stands for austenite, Ms for the temperature at which martensite starts forming, F for ferrite, and C for cementite. The grey area of the graph is a region in which austenite is transformed. One skilled in the art would understand that to maintain an austenite structure during the forming and separation process of Fang and maximize the time available to perform this process the temperature of the workpiece is most advantageously either above or below the nose of the curve in which austenite most quickly transforms to another structure. The curve indicates that for steel the curve is approximately in a temperature range of about 550 to 650°C. While this temperature range is specific for a given steel composition, it does teach the advantage of either being above or below this approximate temperature range in order to maximize the time for forming with an austenite structure. 
Fang teaches forming and separation before austenite converts to martensite ([0018] and [0019]) where the temperature ranges at which this occurs for the longest period of time reads on and overlaps with that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art.

    PNG
    media_image4.png
    168
    249
    media_image4.png
    Greyscale

Fig. 11 from David, ed. “Heat Treating of Steel”. Metals Handbook Desk Edition, Second Edition. ASM International P. 970-982. 1998. Example of a TTT curve for 1090 steel austenitized at 885°C with a grain size of 4 to 5.    
Alternatively, Matsuda teaches a method of hot press-forming a heated steel sheet ([0002]) comprising press-forming at a temperature in the range of 350 to 900°C such that martensitic transformation has not partially proceeded ([0018] and [0088]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fang for the separation temperature range to be 350 to 900°C for press-forming because within this temperature range martensitic transformation is prevented from partially proceeding (i.e. the structure of the workpiece is austenite) so that the formability-improving effect is attained without significantly damaging a mold during hot press-forming to increase production costs (Matsuda [0088]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The processes (i.e. heating, maintaining, and hot-forming)  of Fang in view of Schmid, either one of Matsuda and Chen, and either one of David or Matsuda (Fang [0066]-[0071]; Schmid [0011], [0013], and [0031]-[0033]; Matsuda [0018] and [0085]-[0088]; Chen [0025]-[0029]; David Fig. 11) are substantially similar to the instantly claimed processes, including the microstructures before and after hot forming of the steel (Fang [0018]-[0020] and [0066]). It appears that the product of the processes of the prior art are substantially similar to the product claimed, including a yield strength of 500 to 1600 MPa, an ultimate tensile strength of 900 to 2000 MPa, a minimum elongation of 5%, and a hardness of 300 to 600 HV.
Regarding claim 4, Fang teaches in the first embodiment that forming and separation (i.e. cutting) are performed continuously ([0068]-[0071] and Fig. 1) and that separation and forming are carried out in a single integrated operation ([0016] and [0037]) (i.e. the cutting step occurs simultaneously with the forming step because they both occur during the same downward motion of bringing the first die 2 and second die 3 together). 
In the event the first embodiment of Fang regarding continuously performing forming and separation ([0068]-[0071]) is determined not to read on the cutting step occurring simultaneously with the forming step, then the below rejection is applied.
In the first embodiment Fang teaches continuously performing the forming and separation (i.e. cutting) ([0071]), but is silent to the cutting step occurring simultaneously with the forming step.
In the second embodiment Fang teaches the separation (i.e. cutting) is carried out toward the end of the forming operation ([0078]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the first embodiment of Fang to perform the separation toward the end of the forming operation where starting the separation sooner completes the forming and separation process sooner and the workpiece is hotter at the time of separation ([0079]). Forming the workpiece at a hotter temperature during separation allows for the separating operation to be carried out before the conversion of austenite to martensite such that the workpiece is still soft and separation can occur with low wear ([0018] and [0019]).
Regarding claim 14, Fang teaches performing a separating operation (i.e. trimming and shearing) on the workpiece ([0011], [0078], [0079], and Fig. 2). 
Regarding claim 21, Fang teaches a second holding part 15 (i.e. pad) and 215 supported by an actuator 28 operated hydraulically or with elastic force (i.e. a spring) where during pressing the blank is pressed into the second holding part ([0059], [0067], [0082], [0091], and Figs. 1-4). The second hold part initially holds the blank, then the second hold part moves during the pressing process such that the blank is pressed into the second hold part (Figs. 1-4). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda as applied to claim 1 above, and further in view of either one of Gosman (US 2009/0101249) or Kroger (US 2007/0107203).
Regarding claim 2, Fang is silent to the cutting component not cutting through greater than 95% of the thickness of the blank during the cutting step. 
Gosman teaches a method of cutting a blank having a cutting depth which is smaller than a material thickness of the blank ([0007]) by displacing material of the blank in the region out of a plane in one direction ([0009]) during the hot forming step ([0010]) where the cutting depth is selected in such a way that the cutting tool can easily be withdrawn from the material after performing the cutting operation ([0011]) and after hot forming the cut region is pushed out along the cutting edges ([0008]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Fang to cut to a depth which is smaller than a material thickness of the blank because it greatly enhances the dimensional and positional accuracy of the cutting operation and reduces wear of the cutting tool because there is no longer any need to separate the entire wall thickness during the pushing out process after hot forming (Gosman [0008]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to optimize the cutting depth of the tool to allow for easy withdrawal of the cutting tool from the material (Gosman [0011]) while enhancing the dimensional and positional accuracy of the cutting operation and reducing the wear of the cutting tool (Gosman [0008]). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP 2144.05(II)(A).
As an alternative to Gosman, Kroger teaches a method of making a sheet-metal part by hot shaping and trimming ([0001]) comprising forming a groove during hot shaping such that exceeds a defined sheet metal thickness but is smaller than the desired reduction in plate thickness ([0012]) to reduce the wall thickness of the part in the cutting area ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Fang for the cut to be formed as a groove that is smaller than the desired reduction in plate thickness because it allows for making an accurately dimensioned hot-shaped part (Kroger [0006]).
Kroger teaches the cutting thickness is a result effective variable where the thinner the material thickness in the cutting region, then the lower the forces required during hard cutting, and lower cutting forces reduces tooling wear to result in a cost-efficient design of the cutting tool and lower maintenance costs (Kroger [0009]). Therefore, the thinner the material thickness in the cutting region (i.e. the more thickness cut in the cutting region) the lower the forces. It is obvious to determine the optimum or workable range of a variable which achieves a recognized result by routine experimentation. MPEP 2144.05(II)(B).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda as applied to claim 1 above, and further in view of Kusumi (US 7,842,142 with citations as column:lines).
Regarding claim 11, Fang is silent to the cutting clearance.
Kusumi teaches a method for punching a steel blank into a predetermined shape using a punching tool with a clearance of about 25% or less (4:1-8, 20-28, 42-49, 9:28-46, and 11:37-42).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Fang for the punching tool to have a clearance of 25% or less because it minimizes burring of the worked end face, it makes for a smaller stroke, it minimizes concern over shortening the lifetime of the blade, and the residual effect becomes too larger above a clearance of 25% (Kusumi 9:28-46 and 11:37-42). A prima facie case of obviousness exists where the claimed ranges or amount overlaps or lies inside that taught by the prior art. MPEP 2144.05I.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda as applied to claim 1 above, and further in view of Lahaye (WO 2012/146384 with citations as page:lines).
Regarding claim 12, Fang teaches the work piece is steel, such as boron alloy steel ([0066]), but is silent to the instantly claimed composition.
Lahaye teaches a hot-formable steel strip, sheet, or blank (1:5-8) with a composition that overlaps with that instantly claimed (3:23-26). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to perform the process of Fang using a steel with the composition taught by Lahaye because it is a known steel composition that undergoes hot-forming.
Element
Instant Claim 12
Lahaye (3:23-26)
C
0.18 – 0.28
0.15 – 0.5
Si
0.7 – 1.0
0.1 – 2.5
Mn
1.0 – 2.0
0.5 – 3.0
Cr
0.12 – 0.7
< 1.0
Mo
0.1 – 0.45
< 0.5
P
0.025 max
< 0.1
S
0.008 – 0.01
< 0.05
Ti
0.02 – 0.05
< 0.2
Al
0.01 – 0.06
< 0.1
B
0.002 – 0.004
< 0.08


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda as applied to claim 1 above, and further in view of Matsuda (WO 2011/11133 with citations from US 2013/0048161).
Regarding claim 12, Fang teaches the work piece is steel, such as boron alloy steel ([0066]), but is silent to the instantly claimed composition.
Matsuda teaches a hot press-formed heated steel sheet ([0002]) formed by heating the sheet to a temperature range of 750 to 1000°C followed by hot press-forming at a temperature in the range of 350 to 900°C to form austenite then cooling to a temperature in the range of 50 to 350°C to form martensite ([0018] and [0084]-[0091]) with a composition that overlaps with that instantly claimed([0048]-[0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to perform the process of Fang using a steel with the composition taught by Matsuda because it is a known steel composition that undergoes hot-forming where the processes of both Fang and Matsuda include heating to austenite, forming with an austenite structure, then cooling to form martensite (Fang [0002], [0003], [0018]-[0020], [0045], [0066], [0067], and [0071]; Matsuda [0018] and [0084]-[0091]).
Element
Instant Claim 12
Matsuda [0048]-[0079]
C
0.18 – 0.28
0.12 to 0.69 
Si
0.7 – 1.0
3.0 or less
Mn
1.0 – 2.0
0.5 to 3.0
Cr
0.12 – 0.7
0.05 to 5.0
Mo
0.1 – 0.45
0.005 to 0.5
P
0.025 max
0.1 or less
S
0.008 – 0.01
0.07 or less
Ti
0.02 – 0.05
0.01 to 0.1
Al
0.01 – 0.06
3.0 or less
B
0.002 – 0.004
0.0003 to 0.0050


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, either one of Matsuda or Chen, and either one of David or Matsuda as applied to claim 1 above, and further in view of Thirion (US 2012/0085467).
Regarding claim 13, Fang is silent to applying an aluminum and silicon coating to the steel blank prior to the heating step.
Thirion teaches a method of fabricating hot stamped parts prepared from a steel sheet pre-coated with aluminum-silicon alloy ([0001], [0011], [0016]-[0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Fang to pre-coat the steel sheet prior to hot stamping with an aluminum-silicon alloy because the aluminum-silicon alloy coating avoids oxidizing and decarburizing the steel substrate during furnace heating before hot stamping (Thirion [0002]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, Chen, and either one of David or Matsuda as applied to claim 1 above.
Regarding claim 22, Chen teaches a method of hot forming a steel blank ([0001]) comprising heating the steel blank to an austenitizing temperature of Ac3+20 to Ac3+60 °C, soaking for 1 to 5 minutes, then transferring the blank to a hot forming facility ([0025]-[0028]) where in the examples the heating temperature was 870 to 920([0083]) to ensure complete dissolution of carbides (i.e. no carbides being present in the steel material of the blank) (Chen [0029]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Schmid, Matsuda, and either one of David or Matsuda as applied to claim 1 above, and further in view of Asai (US 2009/0007999).
Regarding claim 22, Matsuda teaches a method of hot press-forming a heated steel sheet ([0002]) comprising heating the steel sheet to a temperature in the range of 750 to 1000°C and retaining for 5 to 1000 seconds ([0018] and [0085]-[0087]) to suppress coarsening of crystal grains and deterioration of productivity (Matsuda [0085]), transform the microstructure to austenite, and sufficiently dissolve carbides in the steel sheet without increasing production cost due to too much energy consumption (Matsuda [0087]). 
Matsuda is silent to sufficiently dissolving the carbides encompassing no carbides being present in the steel material of the blank.
Asai teaches a method of manufacturing a formed product from a steel sheet ([0001]) comprising heating the steel sheet to Ac3 or more to be austenitized ([0039] and [0040]) such that carbides in the steel sheet are disappeared (dissolved in austenite) ([0041]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Matsuda dissolve all the carbides in the steel sheet because dissolving carbides in austenite increases the fracture limit during forming because carbides that tend to be a start point of fracture do not exist in the microstructure (Asai [0041]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2010/0126640) in view of Cho (US 2011/0300407) and either one of David (David, ed. “Heat Treating of Steel”. Metals Handbook Desk Edition, Second Edition. ASM International P. 970-982. 1998.) or Matsuda (WO 2011/11133 with citations from US 2013/0048161).
Regarding claim 24, Fang teaches a method for hot forming a metal workpiece ([0002] and [0010]) comprising heating the metal workpiece (i.e. blank) to an austenitizing temperature for example in a range of from 900 to 950°C (i.e. heating to 880 to 950 C in an oven and maintaining until the microstructure is at least 75% austenite) where the workpiece is annealed for a certain period of time at this temperature ([0066]) followed by positioning the workpiece between the dies 2, 3 (i.e. removing the heated blank from the oven and disposing the blank in a hot forming tool) ([0067] and Fig. 1) of a hot forming tool 101 for performing the process of the first embodiment comprises a hot forming tool 1 having two dies, a first die 2 and a second die 3, that are moved relative to one another, a workpiece holder 12, a separating device 10 ([0055]-[0061] and Fig. 1), a die cushion 19 in the form of a spring to allow for relative movability of the base plate 18 relative to the first die 2 to cause movement of the first holding part 14 and the punching tool 16 relative to the first die ([0062] and Fig. 1 left half shows a position before the forming and right half shows a position after forming and separation) where after clamping the workpiece between the dies 2, 3 on the workpiece holder 12, the dies are brought together causing the workpiece to be formed ([0066]-[0068]) then the base plate is moved relative to the first die 2 in the direction of the second die 3 such that the first and second cutting elements 11, 13 perform a separating operation ([0069] and [0070]) where the forming and separation processes are performed continuously ([0071]) (i.e. disposing the blank on a lower forming surface of a lower die and spaced apart from an upper forming surface of an upper die while the microstructure of the blank is at least 75% austenite; a first hold part 14 comprising cutting element 11 reads on a first portion that is coupled to a cutting component; a first die 2 comprising a die cushion 19 in the form a spring reads on a second portion connected through an upper spring the second portion has the upper forming surface; the cutting element 11 is disposed adjacent the upper forming surface) and forming the metal workpiece heated to the austenitizing temperature  ([0003]) continuously performing forming and separation such that separation is completed before the work piece reaches a second, lower temperature at which its material has a much higher strength than a the first temperature ([0071]) where separation and forming are carried out in a single integrated operation ([0016]), separation is advantageously completed before the structure has been converted from austenite to martensite ([0018] and [0019]), after forming and separating the workpiece is quenched by the cooling device 5 to convert its austenitic structure to a martensitic structure ([0003] and [0071]), the work piece remains in the hot forming tool until it has reached a temperature of approximately 100 to 150°C ([0073]), and the workpiece achieves its final dimensions essentially when it reaches its intended removal temperature (i.e. without any forming operation outside of the hot forming apparatus after the cutting step) ([0074]).
Fang teaches a hot forming tool 101 for performing the process of the first embodiment comprises a first die 2 and a second die 3 and a separating device 10 ([0055]-[0061] and Fig. 1), where the first and second cutting elements 11, 13 perform a separating operation ([0069] and [0070]) and in Fig. 1 separating device 10 includes the cutting device 11 and is attached to the base plate 18 ([0061])as annotated below.    

    PNG
    media_image3.png
    728
    1101
    media_image3.png
    Greyscale

	A more detailed annotation of the right half of Fig. 1 in Fang showing a position after forming and separation in comparison to the right half of applicant’s Fig. 3 also shown in a position after forming and separating is presented below. Fig. 1 of Fang appears to be substantially similar to that of applicant’s Fig. 3 that depicts the presence of an upper left and a lower ledge as claimed (applicant’s specification [0027], [0028]).
Applicant’s Invention
Fang

    PNG
    media_image1.png
    536
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    527
    media_image2.png
    Greyscale

Fig. 3
Fig. 1


Fang teaches heating the metal workpiece to an austenitizing temperature for example in a range of from 900 to 950°C where the workpiece is annealed for a certain period of time at this temperature ([0066]) and separation is advantageously completed before the structure has been converted from austenite to martensite ([0018] and [0019]), but is silent to the certain period of time of heating and that the blank has a coating formed of aluminum and silicon applied prior to heating.
Cho teaches an aluminum alloy coated steel sheet for hot press forming ([0001]) comprising an aluminum coating layer including 12 wt% or less Si ([0017], [0037]-[0040]) where for hot press forming the coated blank is heated to a temperature 820 to 970°C and maintained for 3 minutes (180 seconds) or more (i.e. heating to at least 800 C in an oven and maintaining at at least 800 C for  at least 150 seconds) followed by hot forming then die quenching to 200°C or less ([0020], [0050], [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fang to coat the steel sheet with an aluminum alloy comprising 12 wt% or less Si and maintain the blank for 3 minutes (180 seconds) or more because the aluminum coating comprising Si remarkably improves corrosion resistance against pitting corrosion (Cho [0021] and [0050]) and a maintenance time of 3 minutes or more to grow an optimized (Fe3Al+FeAl) intermetallic compound layer with respect to the range of the aluminum coating weight (Cho [0053]) where this maintenance time provides a homogenizing heat treatment of the blank (Cho [0057]) and reduces the cost of hot press forming and improves productivity (Cho [0058]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Fang teaches heating and annealing the workpiece to an austenitizing temperature and annealing at this temperature for a certain period of time ([0066]) then positioning the workpiece between the dies 2, 3 ([0067]) where the forming and separation processes are performed ([0068]-[0071]) and separation is performed on the workpiece before austenite converts to martensite ([0018] and [0019]). One skilled in the art would understand that between heating the blank and transferring it to the hot forming apparatus the blank will cool down. One skilled in the art would understand how to optimize this time between heating and hot forming such that the blank is within the necessary temperature range for the forming and separation processes. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Fang teaches separation is carried out before the structure of the workpiece has converted from austenite to martensite (Fang [0018] and [0019]), but is silent to a temperature of at least 685°C. 
The structure of the workpiece is a function of both the temperature of the workpiece and the time at a given temperature. For steel a time temperature transformation curve (TTT curve) provides information on this relationship. An example of a TTT curve for a steel is presented below (David Fig. 11). On the graph A stands for austenite, Ms for the temperature at which martensite starts forming, F for ferrite, and C for cementite. The grey area of the graph is a region in which austenite is transformed. One skilled in the art would understand that to maintain an austenite structure during the forming and separation process of Fang and maximize the time available to perform this process the temperature of the workpiece is most advantageously either above or below the nose of the curve in which austenite most quickly transforms to another structure. The curve indicates that for steel the curve is approximately in a temperature range of about 550 to 650°C. While this temperature range is specific for a given steel composition, it does teach the advantage of either being above or below this approximate temperature range in order to maximize the time for forming with an austenite structure. 
Fang most broadly teaches forming and separation before austenite converts to martensite ([0018] and [0019]) where the temperature ranges at which this occurs for the longest period of time reads on and overlaps with that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art.

    PNG
    media_image4.png
    168
    249
    media_image4.png
    Greyscale

Fig. 11 from David, ed. “Heat Treating of Steel”. Metals Handbook Desk Edition, Second Edition. ASM International P. 970-982. 1998. Example of a TTT curve for 1090 steel austenitized at 885°C with a grain size of 4 to 5.    
As an alternative to David, Matsuda teaches a method of hot press-forming a heated steel sheet ([0002]) comprising press-forming at a temperature in the range of 350 to 900°C such that martensitic transformation has not partially proceeded ([0018] and [0088]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fang for the separation temperature range to be 350 to 900°C for press-forming because within this temperature range martensitic transformation is prevented from partially proceeding (i.e. the structure of the workpiece is austenite) so that the formability-improving effect is attained without significantly damaging a mold during hot press-forming to increase production costs (Matsuda [0088]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Fang teaches cooling such that the structure is converted from austenite to martensite ([0018]).
Fang is silent to the associated cooling rate.
Cho teaches heating to above austenite ([0056]), hot press forming ([0020]), then cooling at a rate of 20 to 300°C/s (i.e. 20 to 300 K/s) to maximally generate martensite (Cho [0020], [0059], and [0060]).
It would have been obvious to one of ordinary skill in the art before the filing of the invention as instantly claimed in the process of Fang to cool the structure when converting from austenite to martensite at a rate of 20 to 300°C/s (20 to 300 K/s) because this cooling rate maximally generates martensite phase within the steel sheet to ensure the strength such that ferrite or pearlite phase are not formed and the process is economical (Cho [0060]).The cooling of both Cho and Fang converts austenite to martensite (Fang [0018] and [0019] and Cho [0055]-[0060]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
	Fang teaches a process of heating to a first temperature such that the metal workpiece has reduced strength and increased forming capability ([0066]) then completing separation before the workpiece reaches a second, lower temperature at which the material has a much higher strength ([0071]) where the desired hardness and type of martensitic structure are achieved by maintaining a specific variation of temperature of the workpiece over time ([0003]). Fang in view of Cho and either one of David or Matsuda teaches a process that reads on that claimed, including a hot forming process (Fang [0016]-[0019], [0051][-0062], [0066]-[0071], Fig. 1) of a blank coated with Al and Si that is heated (Cho [0017], [0020], [0037]-[0040], [0050], [0055]-[0058]), an overlapping cooling rate (Cho [0020], [0059], [0060]), and separating at a temperature of at least 685°C (David Fig. 11; Matsuda [0018], [0088]).
The processes of the prior art (i.e. heating a blank, maintaining a blank, removing the blank, disposing the blank, bringing the upper die toward the lower die, and cooling the blank) are substantially similar to the processes of applicant’s claimed invention. It appears that the product of the processes of the prior art is substantially similar to the product claimed, including after the cooling step the blank having a yield strength of 500 to 1,600 MPa, an ultimate tensile strength of 900 to 2,000 MPa, a minimum elongation of 5.0%, and a hardness of 300 to 600.
Related Art
Sasaki (US 2007/0164470)
	Sasaki teaches a method for press forming ([0001], [0009], [0010], [0058], [0059]) where secondary operations, such as trimming, piercing, burring, bending, or coining are performed in the same process while shape forming is performed ([0011]).
Braun (DE 10 2011 110 597 machine translation)
	Braun teaches a method for hot forming ([0001]) where trimming the shaped sheet metal part occurs during and/or after the hot forming ([0006]) where the cutting process is initiated at a time when the sheet metal part has not yet hardened and has not yet fallen below the austenitizing temperature ([0070]) and during hot stamping the metal sheet is heated to a temperature of approximately 950°C and cooled during shaped to increase hardness through structural transformation ([0071]).
Terziakin (US 2008/0295563)
	Terziakin teaches a method of sheet-metal forming including controlled heat treatment, cutting, and piercing ([0001]) where the hot stamping die forms the workpiece, ensures critical cooling rate such as 25 to 30 °C/sec, prevents early hardening, and cuts the part during stamping ([0009], [0023]) by cutting tools mounted so that one will move with moveable die and the other will stay stationary ([0021]), where there is a zone with ledges that enclose the piercing zone and prevent the sheet from contacting and hardening ([0030], [0033]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735